   Case: 1:21-cv-00096 Document #: 12-2 Filed: 01/12/21 Page 1 of 6 PageID #:177




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION



  ISABEL RUBINAS, and IJR CORP.,
                                                              Case No. 1:21-cv-00096
                                     Plaintiffs,
                                                              Hon. Edmond E. Chang
             v.


  NICOLAS MADUROS, DIRECTOR,
  CALIFORNIA DEPARTMENT OF
  TAX & FEE ADMINISTRATION ,

                                   Defendant.


                      DECLARATION OF MICHAEL SAPOZNIKOW




      I, Michael Sapoznikow, am competent to state, and declare the following based on my own

personal knowledge:

       1.      I am a deputy attorney general in the Office of the Attorney General, California

Department of Justice, and an attorney of record for defendant Nicolas Maduros, Director of the
California Department of Tax and Fee Administration (Department) in the above-captioned

action. My petition to join the General Bar of this Court was recently approved, though I have

not yet received my ECF credentials.

       2.      Exhibit 1 is a true and correct copy of the Corporation File Detail Report for

plaintiff IJR, Corp., which is available by searching for IJR on the Illinois Secretary of State

website at https://apps.ilsos.gov/corporatellc/CorporateLlcController.

       3.      In addition to this case, I represent Director Maduros in Online Merchants Guild

v. Maduros, No. 20-1952 (E.D. Cal. filed Sept. 20, 2020). Aaron K. Block and Paul S. Rafelson,



                                                   1
   Case: 1:21-cv-00096 Document #: 12-2 Filed: 01/12/21 Page 2 of 6 PageID #:178




who represent plaintiffs in this matter, are also attorneys of record for Online Merchants Guild in

the Online Merchants Guild case. That case is extremely busy—both parties have briefs due on

January 29, 2021, and there are depositions scheduled for January 19 and January 20, 2021.

       4.      Mr. Block emailed me and my colleague deputy attorney general Gina Tomaselli

(who is co-counsel of record in the Online Merchants Guild case) on January 7, 2021, the day

plaintiffs filed their complaint in this action and one day before plaintiffs filed their motion.

Mr. Block asked if Director Maduros would oppose a preliminary injunction motion. The email

made no mention of any request for a temporary restraining order. The email said:

            Mike and Gina,

            Please see the attached complaint, which we just filed in the Northern
            District of Illinois. Could you please let me know if you can accept
            service on behalf of CDTFA?

            Additionally, we will be seeking a preliminary injunction in the next
            twenty-four hours due to the exigent nature of Ms. Rubinas’s situation.
            Under the local rules, I need to ask whether you oppose such a motion. I
            suspect I know the answer, but I do need to ask. Could you please let me
            know your client’s position as soon as possible?

            Thank you,

            Aaron
       5.      Plaintiffs’ failure to mention the temporary restraining order caused prejudice to
Director Maduros and this Court. Director Maduros might have considered consenting to a

temporary restraining order that maintained the status quo, as long as the preliminary injunction

hearing were scheduled quickly. Instead, counsel for defendant was forced to rush a response to

plaintiffs’ motion over a weekend, and resources were drawn away from the very active Online

Merchants Guild case.




                                                  2
   Case: 1:21-cv-00096 Document #: 12-2 Filed: 01/12/21 Page 3 of 6 PageID #:179




       I declare under penalty of perjury that the foregoing is true and correct.

              Executed January 11, 2021, in Davis, California.




                                          _____      _/s/Michael Sapoznikow_________
                                                      Michael Sapoznikow




SA2021300080/34730418.docx




                                                 3
Case: 1:21-cv-00096 Document #: 12-2 Filed: 01/12/21 Page 4 of 6 PageID #:180




                              EXHIBIT 1
1/11/2021          Case: 1:21-cv-00096 Document #: 12-2 Filed:
                                            Corporation/LLC        01/12/21
                                                            Search/Certificate     Page
                                                                               of Good     5 of 6 PageID #:181
                                                                                       Standing



                   Office of the Secretary of State Jesse White




     Corporation/LLC Search/Certificate of Good Standing

     Corporation File Detail Report


         File Number             68695627

         Entity Name             IJR, CORP.

         Status
         ACTIVE




        Entity Information


        Entity Type
        CORPORATION

        Type of Corp
        DOMESTIC BCA

        Incorporation Date (Domestic)
        Thursday, 30 August 2012

        State
        ILLINOIS

        Duration Date
        PERPETUAL




        Agent Information


        Name
        ISABEL O RUBINAS

        Address
        22W411 ELMWOOD DRIVE
        GLEN ELLYN , IL 60137

        Change Date
        Friday, 5 August 2016




        Annual Report


        Filing Date
        Tuesday, 30 June 2020

        For Year
        2020

https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                       1/2
1/11/2021               Case: 1:21-cv-00096 Document #: 12-2 Filed:
                                                 Corporation/LLC        01/12/21
                                                                 Search/Certificate     Page
                                                                                    of Good     6 of 6 PageID #:182
                                                                                            Standing




          Officers


          President
          Name & Address
          ISABEL O RUBINAS 22W411 ELMWOOD DR GLEN ELLYN 60137

          Secretary
          Name & Address
          SAME AS ABOVE




          Assumed Name


          ACTIVE
          LOLLIPOP SEEDS CORP




          Return to Search


          File Annual Report
          Adopting Assumed Name
          Articles of Amendment Effecting A Name Change
          Change of Registered Agent and/or Registered O ce

                                                                                                                                  (One Certificate per Transaction)



This information was printed from www.cyberdriveillinois.com, the official website of the Illinois Secretary of State's Office.                              Mon Jan 11 2021




https://apps.ilsos.gov/corporatellc/CorporateLlcController                                                                                                               2/2
